Citation Nr: 1826094	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-04 316	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to nonservice-connected entitlement to nonservice-connected death pension benefits, to include special monthly pension based on a need for aid and attendance to include whether the appellant is the proper claimant.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits to include whether the appellant is the proper claimant.

3.  Entitlement to accrued benefits to include whether the appellant is the proper claimant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The appellant alleges she is the surviving spouse of the Veteran, who served on active duty in the United States Navy from October 1939 to June 1950.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 denial letter from the VA Pension Management Center in St. Paul Minnesota.  Jurisdiction of the case was subsequently transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, because the appellant requested a hearing before a Veterans Law Judge.  

The appellant was scheduled for a September 2016 videoconference Board hearing, but did not appear.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The Veteran died in May 1974.

2.  The evidence of record does not establish that the appellant is the Veteran's valid surviving spouse.  As such, there is no basis to award the benefits requested.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to death pension benefits as the surviving spouse of the Veteran have not been met.  38 U.S.C. §§ 101, 103, 1110, 1102, 1131 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53 (2017).

2.  The criteria for DIC benefits have not been met.  38 U.S.C. §§ 101, 103, 1110, 1102, 1131, 1310 (2012); 38 C.F.R. §§ 3.1, 3.50 (2017).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. §§ 101, 103, 1110, 1102, 1131, 5121 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the appellant in obtaining evidence to the extent possible in collecting service treatment records and, previously, VA had arranged examinations for the Veteran.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Neither the appellant nor her representative has raised issues concerning the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Appellant's Assertions

The appellant contends that she is the Veteran's second wife, but that she was never divorced from the Veteran.  She adds that she and the Veteran separated, because of the Veteran's physical, emotional, and sexual abuse, due to his alcoholism; however, no divorce decree was ever sought and granted.  The appellant further contends that, although there were two subsequent marriages, she remained married to the Veteran, she is the valid surviving spouse and, therefore, she is entitled to the benefits pertaining to the claims on appeal.  

The Appellant's Status

Subject to certain requirements, VA death benefits, to include death pension and other benefits, may be paid to a surviving spouse of a veteran.  38 U.S.C. § 1102; 38 C.F.R. § 3.54.  Under 38 C.F.R. § 3.50 (a), a spouse is a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1 (j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103 (c); 38 C.F.R. § 3.1 (j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

For VA purposes, the term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and who has not remarried.  38 U.S.C. § 101 (3); 38 C.F.R. § 3.50 (b).  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53 (a). 

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing to pursue any of the claims now before the Board.  The record indicates that the appellant has made no submissions to support her assertion that no divorce action was ever properly pursued, filed or granted.  Moreover, October 2013 and November 2017 Appeal Notification Letters were sent to the appellant, which requested, among other items, a copy of the appellant's marriage certificate to the Veteran; all dates and places where she and the Veteran lived during any period of separation prior to the Veteran's death; a written agreement or court order of separation, if any; any attempts she and the Veteran made to resolve or settle their problems; and the amounts and dates of the Veteran's contribution to her support during each separation.

The Board is well aware that some of the above items might not be in existence or are otherwise unobtainable.  The Board also acknowledges that the appellant had submitted her July 2013 statement describing in detail the circumstances of her claimed separation; however, this alone is insufficient, as it simply provides a narrative with no documentation, references or statements from other persons with knowledge of the facts asserted.  Additionally, there was no response whatsoever to the October 2013 and November 2017 requests, not even a copy of the marriage certificate.  This in itself is necessary in the first instance of the Board's inquiries into the appellant's status a valid surviving spouse.  

It is noted other evidence on file suggests that they were divorced, and the evidence indicates that the Veteran married on two subsequent occasions after separating from the appellant.

The Board is further aware that there can be a true burden in seeking out the evidence requested or evidence which the appellant on her own might conclude would support her claims, but the Board also notes that the appellant is currently represented by her state's commission for veterans matters and presumably would be advised, guided and assisted in this matter.

Because there have been no submissions by the appellant which would support her July 2013 statement, as matter of law,  the appellant's claim for recognition as the surviving spouse of the Veteran for the purposes of the various benefits she seeks must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Considerations

Beyond the foregoing, the Board further observes that, even if the appellant established status as a surviving spouse and the Board were to proceed to consider the claims, the record as it stands indicates that she could not prevail in her claims.  For example, with respect to death pension benefits, the record indicates that the appellant's annual income, to include Social Security benefits, exceeds the maximum annual pension limit for a surviving spouse with aid and attendance, effectively precluding eligibility for the assistance of another for the appellant's activities of daily living.

Moreover, in regard to DIC benefits, the Veteran's sole service-connected disability was residuals of a rib fracture.  However, the Veteran's death certificate, signed May 9, 1974, states the immediate cause of death as terminal pulmonary edema, due to severe hepatic failure, due to severe Laennec's cirrhosis of the liver.

Additionally, the Veteran's June 1974 Hospital Summary and/or the Compensation and Pension Exam Report of his final days at Temple VA show diagnoses of:  1)  Acute and chronic alcoholism with cirrhosis of the liver, far advanced with severe liver failure.  2)  Gastrointestinal bleeding.  3)   Post-operative status resection of the left 1/4 of the tongue and radical neck dissection of the left side of the neck, for a carcinoma of the tongue.  4)  Obesity.

The report further indicates that the Veteran expired suddenly in May 1974 with an acute episode of pulmonary edema.  The post-mortem indicated severe Laennec's cirrhosis of the liver, pulmonary edema, arteriosclerotic heart disease with calcification of the mitral and aortic valves, some coronary sclerosis, acute dilation of all chambers of the heart, arteriosclerosis of the aorta, marked enlargement and hyperemia of the spleen, and cystic disease of the kidney.

Nothing in the above evidence or in the record overall points to the Veteran's rib fracture as the cause of his death or suggests that it contributed substantially or materially to his death, even upon the performance of a post-mortem examination

Concerning an accrued benefits claim, under 38 U.S.C. § 5121 (c), a claim for accrued benefits requires that the application be filed within one year after the date of death (a DIC claim would be included as an accrued benefits claim).  38 C.F.R. §§ 3.1000 (c); 3.152(b) (2015).  The Board notes that the Veteran's fourth wife did in fact file June 1975 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child in her he claim for DIC benefits.  However, the record gives no indication that the appellant submitted such an application in the year following the Veteran May's 1974 death. 

Moreover, looking back to any claims made by the Veteran himself, there must be a pending claim for accrued benefits at the time of the Veteran's death.  The Board has reviewed the evidence of record in this case and, even if it were to address the merits of this claim, there would be no legal basis for it.  Simply put, none of the evidence of record, whether received before or after the Veteran's death in May 1974, in any way suggests that the Veteran had a pending claim.  See, e.g., Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 (1998) (a surviving spouse's claim for accrued benefits is premised on claims that were pending at the time of the veteran's death); 38 C.F.R. § 3.160 (c) (2015) (defining a "[p]ending claim" as "a claim which has not been finally adjudicated").

Conclusion  

Based on the evidence of record, the Board finds the Veteran died in May 1974.  For the reasons stated and based on the evidence of record, the Board further finds that the appellant has not established status as the Veteran's valid surviving spouse.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to nonservice-connected entitlement to nonservice-connected death pension benefits, to include special monthly pension based on a need for aid and attendance, is denied and the appellant is not found to be a surviving spouse.

Entitlement to DIC benefits is denied and the appellant is not found to be a surviving spouse.

Entitlement to accrued benefits is denied and the appellant is not found to be a surviving spouse.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


